DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently amended.
Double Patenting
The rejection of claims 1-3, 5-7 under non-statutory obviousness-type double patenting over claim 1, 3, 7-9 of U.S. Patent No. 10,535,296 is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Aikin (62,787) on 02/22/2021.
The application has been amended as follows: 
	Claim 1 (Currently Amended) A display panel comprising: first driver arranged in a first row of drivers; a second driver arranged in a second row of drivers; a plurality of light emitting diodes (LEDs) forming a plurality of pixels arranged in a display row; wherein each of the first and second drivers includes a first portion and a second portion, and the first and second portions are to independently receive control and pixel bits; and wherein each of the plurality of LEDs in the plurality of pixels in said display row is connected to the first driver to be driven by the first portion of the first driver, and by the second portion of the second driver.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Cok (US Pub 2011/0043499) discloses a display panel comprising: first driver arranged in a first row of drivers (see fig. 2; discloses drivers 20A in the first row comprising plurality of drivers); a second driver arranged in a second row of drivers (see fig. 2; discloses drivers 20B in the second row comprising plurality of drivers); a plurality of light emitting diodes (LEDs) forming a plurality of pixels arranged in a display row; (see fig. 2; discloses plurality of pixels 10A comprising plurality of leds are formed in a row); wherein each of the first and second drivers includes a first portion and a second portion, (see fig. 2; discloses each driver 20A and 20B comprises a upper portion that drives the upper pixels and a lower portion that driver the lower pixels; see par 0036; discloses each chiplet controlling sub-pixels in at least two adjacent pixels. Adjacent pixels on a substrate are immediately neighboring pixels);
However Cok alone or in combination with other prior art of record fails to disclose wherein the first and second portions are to independently receive control and pixel bits; and wherein each of the plurality of LEDs in the plurality of pixels in said display row is connected to the first driver to be driven by the first portion of the first driver, and each of the plurality of LEDs in the plurality of pixels in said display row is also connected to the second driver to be driven by the second portion of the second driver and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Cok to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2-14 are allowed for being directly or indirectly dependent on allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624